DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Applicant argues the portions of Babaei non-provisional relied upon by the office are not supported by Babaei provisional.  Examiner is aware that Babaei provisional does not have support for the cited portions of Babaei non-provisional.  Therefore, the issue is whether Applicant’s provisional applications have support for the claimed invention.
	Applicant argues that Applicant is entitled to priority date of 9 Jan 2018 based upon provisionals 62/615,277 and 62/615,269 by claiming that support for the claims can be found in provisional 62/615,277, fig. 31-40b, and para. 367-391.  While these sections generally relate to beam failure detection and new candidate beam identification, these sections do not provide for all of the limitations of for example claim1.  The limitations for claim 1 can be found in Applicant’s non-provisional application in the fig. 52 embodiment.  This embodiment is missing from any of Applicant’s provisional applications.  Therefore, Applicant is entitled to a priority date of 

	Applicant argues that Babaei does not disclose or suggest sending a first preamble corresponding to the first RS and sending a second preamble corresponding to the second RS.  Examiner disagrees.  As admitted by Applicant Babaei in para. 270 states "a UE may select a random access preamble index corresponding to a selected SS block or CSI-RS from a set of one or more random access preambles for beam failure recovery request."  Para. 272 of Babaei discloses the UE transmitting the selected preamble from para. 270.  Therefore, Babaei does disclose the limitations.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 19, 22, and 23 of U.S. Patent No. 10,863,570. 



Claim 2 of the instant Application conflicts with claim 1 of U.S. Patent No. 10,863,570.  Claim 2 of the instant Application is adds wherein the DCI is not received.  This is an obvious variant. 

Claim 3 of the instant Application conflicts with claim 1 of U.S. Patent No. 10,863,570.  Claim 3 of the instant Application is adds wherein the DCI is not received.  This is an obvious variant. 

Claim 4 of the instant Application conflicts with claim 1 of U.S. Patent No. 10,863,570.  Claim 4 of the instant Application is broader in scope.  Claim 1 of the instant Application anticipates claim 1 of U.S. Patent No. 10,863,570.  

Claim 5 of the instant Application conflicts with claim 1 of U.S. Patent No. 10,863,570.  Claim 5 of the instant Application is broader in scope.  Claim 5 of the instant Application anticipates claim 1 of U.S. Patent No. 10,863,570.  

Claim 6 of the instant Application conflicts with claim 1 of U.S. Patent No. 10,863,570.  Claim 6 of the instant Application is broader in scope.  Claim 6 of the instant Application anticipates claim 1 of U.S. Patent No. 10,863,570.  

Claim 7 of the instant Application conflicts with claim 1 of U.S. Patent No. 10,863,570.  Claim 7 of the instant Application is an obvious variant.   

Claim 8 of the instant Application conflicts with claim 1 of U.S. Patent No. 10,863,570.  

Claim 9 of the instant Application conflicts with claim 4 of U.S. Patent No. 10,863,570.  

Claim 10 of the instant Application conflicts with claim 5 of U.S. Patent No. 10,863,570.  

Claim 21 of the instant Application conflicts with claim 19 of U.S. Patent No. 10,863,570.  Claim 21 of the instant Application is broader in scope.  Claim 21 of the instant Application anticipates claim 19 of U.S. Patent No. 10,863,570.  

Claim 22 of the instant Application conflicts with claim 19 of U.S. Patent No. 10,863,570.  Claim 22 of the instant Application is adds wherein the DCI is not received.  This is an obvious variant. 

Claim 23 of the instant Application conflicts with claim 19 of U.S. Patent No. 10,863,570.  Claim 23 of the instant Application is adds wherein the DCI is not received.  This is an obvious variant. 

Claim 24 of the instant Application conflicts with claim 19 of U.S. Patent No. 10,863,570.  Claim 24 of the instant Application is broader in scope.  Claim 24 of the instant Application anticipates claim 19 of U.S. Patent No. 10,863,570.  

Claim 25 of the instant Application conflicts with claim 19 of U.S. Patent No. 10,863,570.  Claim 25 of the instant Application is broader in scope.  Claim 25 of the instant Application anticipates claim 19 of U.S. Patent No. 10,863,570.  

Claim 26 of the instant Application conflicts with claim 19 of U.S. Patent No. 10,863,570.  Claim 26 of the instant Application is broader in scope.  Claim 26 of the instant Application anticipates claim 19 of U.S. Patent No. 10,863,570.  

Claim 27 of the instant Application conflicts with claim 19 of U.S. Patent No. 10,863,570.  Claim 27 of the instant Application is an obvious variant.   

Claim 28 of the instant Application conflicts with claim 19 of U.S. Patent No. 10,863,570.  

Claim 29 of the instant Application conflicts with claim 22 of U.S. Patent No. 10,863,570.  

Claim 30 of the instant Application conflicts with claim 23 of U.S. Patent No. 10,863,570.  

Claim 11 of the instant Application conflicts with claim 1 of U.S. Patent No. 10,863,570.  Claim 11 of the instant Application is adds wherein the DCI is not received.    This is an obvious variant.  

Claim 12 of the instant Application conflicts with claim 1 of U.S. Patent No. 10,863,570.  This is an obvious variant. 

Claim 13 of the instant Application conflicts with claim 1 of U.S. Patent No. 10,863,570.  This is an obvious variant.  

Claim 14 of the instant Application conflicts with claim 1 of U.S. Patent No. 10,863,570.  This is an obvious variant.  

Claim 15 of the instant Application conflicts with claim 1 of U.S. Patent No. 10,863,570.  Claim 15 adds wherein the DCI is associated with the first preamble.  This is an obvious variant.  

Claim 16 of the instant Application conflicts with claim 1 of U.S. Patent No. 10,863,570.  This is an obvious variant.  

Claim 17 of the instant Application conflicts with claim 1 of U.S. Patent No. 10,863,570.  This is an obvious variant.  

Claim 18 of the instant Application conflicts with claim 1 of U.S. Patent No. 10,863,570.  

Claim 19 of the instant Application conflicts with claim 4 of U.S. Patent No. 10,863,570.  

Claim 20 of the instant Application conflicts with claim 5 of U.S. Patent No. 10,863,570.  

Claim 31 of the instant Application conflicts with claim 19 of U.S. Patent No. 10,863,570.  Claim 31 of the instant Application is adds wherein the DCI is not received.    This is an obvious variant.  

Claim 32 of the instant Application conflicts with claim 19 of U.S. Patent No. 10,863,570.  This is an obvious variant. 

Claim 33 of the instant Application conflicts with claim 19 of U.S. Patent No. 10,863,570.  This is an obvious variant.  

Claim 34 of the instant Application conflicts with claim 19 of U.S. Patent No. 10,863,570.  This is an obvious variant.  

Claim 35 of the instant Application conflicts with claim 19 of U.S. Patent No. 10,863,570.  Claim 35 adds wherein the DCI is associated with the first preamble.  This is an obvious variant.  

Claim 36 of the instant Application conflicts with claim 19 of U.S. Patent No. 10,863,570.  This is an obvious variant.  

Claim 37 of the instant Application conflicts with claim 19 of U.S. Patent No. 10,863,570.  This is an obvious variant.  

Claim 38 of the instant Application conflicts with claim 19 of U.S. Patent No. 10,863,570.  

Claim 39 of the instant Application conflicts with claim 22 of U.S. Patent No. 10,863,570.  

Claim 40 of the instant Application conflicts with claim 23 of U.S. Patent No. 10,863,570.  

Claim 41 of the instant Application conflicts with claim 1 of U.S. Patent No. 10,863,570.    

Claim 42 of the instant Application conflicts with claim 1 of U.S. Patent No. 10,863,570.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei (2018/0270698) and further in view of Fujio (2017/0237477).

Regarding claim 1, Babaei discloses a method comprising:
determining, by a wireless device, a beam failure;  (See Babaei para. 270; UE (e.g. a wireless device) determines a beam failure from a lower layer)
determining, for beam failure recovery, a first measurement of a first reference signal (RS) associated with a first candidate and a second measurement of a second RS associated with a second candidate; (See Babaei para. 270; determining that CSI-RSs, channel state information-reference signal (e.g. first and second reference signals) with a RSRP, reference signal received power, (e.g. first and second measurements) for one or more preambles (e.g. a first and a second) for beam failure recovery are greater than a threshold)
based on the beam failure, sending a first preamble corresponding to the first RS; (See Babaei para. 272; UE transmitting the selected preamble)
monitoring, via the first candidate beam, a downlink control channel for downlink control information (DCI); and
after the monitoring and based on the second measurement being greater than a threshold, sending a second preamble corresponding to the second RS.  (See Babaei para. 274; UE may stop transmitting any remaining preambles in response to a successful response from base station (e.g. downlink control information; in that the information signifies success and therefore controls and is sent on the downlink from base station to UE); that is, the UE is monitoring for the response and if the response is not received it keeps sending preambles)
	Babaei does not explicitly disclose wherein the candidates are beams of a cell.  However, Fujio does disclose wherein the candidates are beams of a cell.  (See Fujio para. 8 and fig. 19)  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Babaei to include the teaching of wherein the candidates are beams of a cell of Fujio with the motivation being to be able to have a UE connect with the network in the most efficient way (as opposed to their only being one beam per cell) and further to allow for higher bandwidth (multiple beams may allow for higher throughput) and further to allow for connections to multiple devices with different wireless interferences.

	Regarding claim 2, Babaei in view of Fujio discloses the method of claim 1, wherein the sending the second preamble is further based on not receiving the DCI during the monitoring. (See Babaei para. 274; UE may stop transmitting any remaining preambles in response to a successful response from base station (e.g. downlink control information; in that the information signifies success and therefore controls and is sent on the downlink from base station to UE); that is, the UE is monitoring for the response and if the response is not received it keeps sending preambles)

	Regarding claim 3, Babaei in view of Fujio discloses the method of claim 1, further comprising:
determining, based on the monitoring, unsuccessful reception of the DCI, wherein the determining the unsuccessful reception of the DCI is performed after the determining the first measurement and the second measurement. (See Babaei para. 274; UE may stop transmitting any remaining preambles in response to a successful response from base station (e.g. downlink control information; in that the information signifies success and therefore controls and is sent on the downlink from base station to UE); that is, the UE is monitoring for the response and if the response is not received it keeps sending preambles)

	Regarding claim 4, Babaei in view of Fujio discloses the method of claim 1, wherein the sending the first preamble is further based on at least one of:
the first measurement being greater than the second measurement;
a random selection associated with measurements, of a plurality of reference signals, being greater than the threshold; or
the first measurement being greater than the threshold. (See Babaei para. 270; determining that CSI-RSs, channel state information-reference signal (e.g. first and second reference signals) with a RSRP, reference signal received power, (e.g. first and second measurements) for one or more preambles (e.g. a first and a second) for beam failure recovery are greater than a threshold)

	Regarding claim 5, Babaei in view of Fujio discloses the method of claim 1, wherein the determining the first measurement and the second measurement is performed after the determining the beam failure. (See Babaei para. 270; determining that CSI-RSs, channel state information-reference signal (e.g. first and second reference signals) with a RSRP, reference signal received power, (e.g. first and second measurements) for one or more preambles (e.g. a first and a second) for beam failure recovery are greater than a threshold); occurs after beam failure)

Regarding claim 7, Babaei in view of Fujio discloses the method of claim 1, further comprising:
selecting, based on not receiving the DCI, the second candidate beam; and
determining, based on the selecting the second candidate beam, to send the second preamble. (See Babaei para. 274; UE may stop transmitting any remaining preambles in response to a successful response from base station (e.g. downlink control information; in that the information signifies success and therefore controls and is sent on the downlink from base station to UE); that is, the UE is monitoring for the response and if the response is not received it keeps sending preambles until it receives a response to a corresponding preamble)

Regarding claim 41, Babaei in view of Fujio discloses the method of claim 1, wherein the determining the second measurement is before the monitoring the downlink control channel for DCI, and wherein the monitoring the downlink control channel for DCI is based on the sending the first preamble. (See Babaei para. 242; monitoring for a reply; para. 270, 274; measurements taken for CSI-RS for preambles)


Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei (2018/0270698) and further in view of Fujio (2017/0237477) and further in view of Kim (2015/0282122).

Regarding claim 6, Babaei in view of Fujio discloses the method of claim 1.  Babaei discloses based on the beam failure, sending a first preamble corresponding to the first RS. (See Babaei para. 272; UE transmitting the selected preamble)
 Babaei in view of Fujio does not explicitly disclose selecting, based on the first measurement and the second measurement, the first candidate beam.  However, Kim does disclose selecting, based on the first measurement and the second measurement, the first candidate beam.  (See Kim fig. 4, para. 74; selecting the beam with the highest SINR (that is, in order to determine the highest both the first and second measurement must be used))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Babaei in view of Fujio to include the teaching of based on the beam failure, sending a first preamble corresponding to the first RS of Kim with the motivation being to ensure the best signal for higher bandwidth, less delay, and reliable communication.


Regarding claim 8, Babaei in view of Fujio discloses the method of claim 1.  Babaei discloses based on the beam failure, sending a first preamble corresponding to the first RS. (See Babaei para. 272; UE transmitting the selected preamble)
Babaei in view of Fujio does not explicitly disclose selecting, based on the first measurement being greater than the second measurement, the first candidate beam.  However, Kim does disclose selecting, based on the first measurement being greater than the second measurement, the first candidate beam.  (See Kim fig. 4, para. 74; selecting the beam with the highest SINR (that is, in order to determine the highest both the first and second measurement must be used))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Babaei in view of Fujio to include the teaching of selecting, based on the first measurement being greater than the second measurement, the first candidate beam of Kim with the motivation being to ensure the best signal for higher bandwidth, less delay, and reliable communication.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei (2018/0270698) and further in view of Fujio (2017/0237477).

Regarding claim 11, Babaei discloses a method comprising:
determining, by a wireless device, a beam failure; (See Babaei para. 270; UE (e.g. a wireless device) determines a beam failure from a lower layer)
determining, for beam failure recovery, a first measurement of a first reference signal (RS) associated with a first candidate and a second measurement of a second RS associated with a second candidate; (See Babaei para. 270; determining that CSI-RSs, channel state information-reference signal (e.g. first and second reference signals) with a RSRP, reference signal received power, (e.g. first and second measurements) for one or more preambles (e.g. a first and a second) for beam failure recovery are greater than a threshold)
based on the beam failure, sending a first preamble corresponding to the first RS; (See Babaei para. 272; UE transmitting the selected preamble)
monitoring, via the first candidate beam, a downlink control channel for downlink control information (DCI); and
based on unsuccessful reception of the DCI and based on the second measurement being greater than a threshold, sending a second preamble corresponding to the second RS. (See Babaei para. 274; UE may stop transmitting any remaining preambles in response to a successful response from base station (e.g. downlink control information; in that the information signifies success and therefore controls and is sent on the downlink from base station to UE); that is, the UE is monitoring for the response and if the response is not received it keeps sending preambles)
	Babaei does not explicitly disclose wherein the candidates are beams of a cell.  However, Fujio does disclose wherein the candidates are beams of a cell.  (See Fujio para. 8 and fig. 19)  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Babaei to include the teaching of wherein the candidates are beams of a cell of Fujio with the motivation being to be able to have a UE connect with the network in the most efficient way (as opposed to their only being one beam per cell) and further to allow for higher bandwidth (multiple beams may allow for higher throughput) and further to allow for connections to multiple devices with different wireless interferences.

Regarding claim 12, Babaei in view of Fujio discloses the method of claim 11, further comprising:
determining the unsuccessful reception of the DCI after the determining the first measurement and the second measurement. (See Babaei para. 274; UE may stop transmitting any remaining preambles in response to a successful response from base station (e.g. downlink control information; in that the information signifies success and therefore controls and is sent on the downlink from base station to UE); that is, the UE is monitoring for the response and if the response is not received it keeps sending preambles)

Regarding claim 13, Babaei in view of Fujio discloses the method of claim 11, wherein the sending the first preamble is further based on at least one of:
the first measurement being greater than the second measurement;
a random selection associated with measurements, of a plurality of reference signals, being greater than the threshold; or
the first measurement being greater than the threshold. (See Babaei para. 270; determining that CSI-RSs, channel state information-reference signal (e.g. first and second reference signals) with a RSRP, reference signal received power, (e.g. first and second measurements) for one or more preambles (e.g. a first and a second) for beam failure recovery are greater than a threshold)

Regarding claim 14, Babaei in view of Fujio discloses the method of claim 11, wherein the determining the first measurement and the second measurement is performed after the determining the beam failure. (See Babaei para. 270; determining that CSI-RSs, channel state information-reference signal (e.g. first and second reference signals) with a RSRP, reference signal received power, (e.g. first and second measurements) for one or more preambles (e.g. a first and a second) for beam failure recovery are greater than a threshold); occurs after beam failure)

Regarding claim 15, Babaei in view of Fujio discloses the method of claim 11, wherein the DCI is associated with the first preamble. (See Babaei para. 274; UE may stop transmitting any remaining preambles in response to a successful response from base station (e.g. downlink control information; in that the information signifies success and therefore controls and is sent on the downlink from base station to UE); that is, the UE is monitoring for the response and if the response is not received it keeps sending preambles; response is associated with receiving the preamble)

Regarding claim 17, Babaei in view of Fujio discloses the method of claim 11, further comprising:
selecting, based on the unsuccessful reception of the DCI, the second candidate beam; and
determining, based on the selecting the second candidate beam, to send the second preamble. (See Babaei para. 274; UE may stop transmitting any remaining preambles in response to a successful response from base station (e.g. downlink control information; in that the information signifies success and therefore controls and is sent on the downlink from base station to UE); that is, the UE is monitoring for the response and if the response is not received it keeps sending preambles until it receives a response to a corresponding preamble)

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei (2018/0270698) and further in view of Fujio (2017/0237477) and further in view of Kim (2015/0282122).

Regarding claim 16, Babaei in view of Fujio discloses the method of claim 11. Babaei discloses based on the beam failure, sending a first preamble corresponding to the first RS. (See Babaei para. 272; UE transmitting the selected preamble)
 Babaei in view of Fujio does not explicitly disclose selecting, based on the first measurement and the second measurement, the first candidate beam.  However, Kim does disclose selecting, based on the first measurement and the second measurement, the first candidate beam.  (See Kim fig. 4, para. 74; selecting the beam with the highest SINR (that is, in order to determine the highest both the first and second measurement must be used))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Babaei in view of Fujio to include the teaching of based on the beam failure, sending a first preamble corresponding to the first RS of Kim with the motivation being to ensure the best signal for higher bandwidth, less delay, and reliable communication.

Regarding claim 18, Babaei in view of Fujio discloses the method of claim 11.  Babaei discloses based on the beam failure, sending a first preamble corresponding to the first RS. (See Babaei para. 272; UE transmitting the selected preamble)
Babaei in view of Fujio does not explicitly disclose selecting, based on the first measurement being greater than the second measurement, the first candidate beam.  However, Kim does disclose selecting, based on the first measurement being greater than the second measurement, the first candidate beam.  (See Kim fig. 4, para. 74; selecting the beam with the highest SINR (that is, in order to determine the highest both the first and second measurement must be used))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Babaei in view of Fujio to include the teaching of selecting, based on the first measurement being greater than the second measurement, the first candidate beam of Kim with the motivation being to ensure the best signal for higher bandwidth, less delay, and reliable communication.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei (2018/0270698) and further in view of Fujio (2017/0237477).

Regarding claim 21, Babaei discloses a wireless device comprising:
one or more processors; and
	memory storing instructions that, when executed by the one or more processors, cause the wireless device to:
determining, by a wireless device, a beam failure;  (See Babaei para. 270; UE (e.g. a wireless device) determines a beam failure from a lower layer; UE has a processor executing an algorithm stored in memory)
determining, for beam failure recovery, a first measurement of a first reference signal (RS) associated with a first candidate and a second measurement of a second RS associated with a second candidate; (See Babaei para. 270; determining that CSI-RSs, channel state information-reference signal (e.g. first and second reference signals) with a RSRP, reference signal received power, (e.g. first and second measurements) for one or more preambles (e.g. a first and a second) for beam failure recovery are greater than a threshold)
based on the beam failure, sending a first preamble corresponding to the first RS; (See Babaei para. 272; UE transmitting the selected preamble)
monitoring, via the first candidate beam, a downlink control channel for downlink control information (DCI); and
after the monitoring and based on the second measurement being greater than a threshold, sending a second preamble corresponding to the second RS.  (See Babaei para. 274; UE may stop transmitting any remaining preambles in response to a successful response from base station (e.g. downlink control information; in that the information signifies success and therefore controls and is sent on the downlink from base station to UE); that is, the UE is monitoring for the response and if the response is not received it keeps sending preambles)
	Babaei does not explicitly disclose wherein the candidates are beams of a cell.  However, Fujio does disclose wherein the candidates are beams of a cell.  (See Fujio para. 8 and fig. 19)  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Babaei to include the teaching of wherein the candidates are beams of a cell of Fujio with the motivation being to be able to have a UE connect with the network in the most efficient way (as opposed to their only being one beam per cell) and further to allow for higher bandwidth (multiple beams may allow for higher throughput) and further to allow for connections to multiple devices with different wireless interferences.

	Regarding claim 22, Babaei in view of Fujio discloses the wireless device of claim 21, wherein the instructions, when executed by the one or more processors, cause the wireless device to send the second preamble further based on not receiving the DCI during monitoring the downlink control channel. (See Babaei para. 274; UE may stop transmitting any remaining preambles in response to a successful response from base station (e.g. downlink control information; in that the information signifies success and therefore controls and is sent on the downlink from base station to UE); that is, the UE is monitoring for the response and if the response is not received it keeps sending preambles)

	Regarding claim 23, Babaei in view of Fujio discloses the wireless device of claim 21, wherein the instructions, when executed by the one or more processors, cause the wireless device to determine, based on monitoring the downlink control channel, unsuccessful reception of the DCI, and
wherein determining the unsuccessful reception of the DCI is performed after determining the first measurement and the second measurement. (See Babaei para. 274; UE may stop transmitting any remaining preambles in response to a successful response from base station (e.g. downlink control information; in that the information signifies success and therefore controls and is sent on the downlink from base station to UE); that is, the UE is monitoring for the response and if the response is not received it keeps sending preambles)

	Regarding claim 24, Babaei in view of Fujio discloses the wireless device of claim 21, wherein the instructions, when executed by the one or more processors, cause the wireless device to send the first preamble further based on at least one of:
the first measurement being greater than the second measurement;
	a random selection associated with measurements, of a plurality of reference signals, being greater than the threshold; or
the first measurement being greater than the threshold. (See Babaei para. 270; determining that CSI-RSs, channel state information-reference signal (e.g. first and second reference signals) with a RSRP, reference signal received power, (e.g. first and second measurements) for one or more preambles (e.g. a first and a second) for beam failure recovery are greater than a threshold)

Regarding claim 25, Babaei in view of Fujio discloses the wireless device of claim 21, wherein the instructions, when executed by the one or more processors, cause the wireless device to determine the first measurement and the second measurement after determining the beam failure. (See Babaei para. 270; determining that CSI-RSs, channel state information-reference signal (e.g. first and second reference signals) with a RSRP, reference signal received power, (e.g. first and second measurements) for one or more preambles (e.g. a first and a second) for beam failure recovery are greater than a threshold); occurs after beam failure)

Regarding claim 27, Babaei in view of Fujio discloses the wireless device of claim 21, wherein the instructions, when executed by the one or more processors, cause the wireless device to:
select, based on not receiving the DCI, the second candidate beam; and
determine, based on selecting the second candidate beam, to send the second preamble.  (See Babaei para. 274; UE may stop transmitting any remaining preambles in response to a successful response from base station (e.g. downlink control information; in that the information signifies success and therefore controls and is sent on the downlink from base station to UE); that is, the UE is monitoring for the response and if the response is not received it keeps sending preambles until it receives a response to a corresponding preamble)

Regarding claim 42, Babaei in view of Fujio discloses the wireless device of claim 21, wherein the instructions, when executed by the one or more processors, cause the wireless device to monitor the downlink control channel for DCI based on sending the first preamble, and wherein the second measurement is determined before monitoring the downlink control channel for DCI. (See Babaei para. 242; monitoring for a reply; para. 270, 274; measurements taken for CSI-RS for preambles)

Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei (2018/0270698) and further in view of Fujio (2017/0237477) and further in view of Kim (2015/0282122).

Regarding claim 26, Babaei in view of Fujio discloses the wireless device of claim 21.  Babaei discloses based on the beam failure, sending a first preamble corresponding to the first RS. (See Babaei para. 272; UE transmitting the selected preamble)
 Babaei in view of Fujio does not explicitly disclose selecting, based on the first measurement and the second measurement, the first candidate beam.  However, Kim does disclose selecting, based on the first measurement and the second measurement, the first candidate beam.  (See Kim fig. 4, para. 74; selecting the beam with the highest SINR (that is, in order to determine the highest both the first and second measurement must be used))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Babaei in view of Fujio to include the teaching of based on the beam failure, sending a first preamble corresponding to the first RS of Kim with the motivation being to ensure the best signal for higher bandwidth, less delay, and reliable communication.

Regarding claim 28, Babaei in view of Fujio discloses the wireless device of claim 21.  Babaei discloses based on the beam failure, sending a first preamble corresponding to the first RS. (See Babaei para. 272; UE transmitting the selected preamble)
Babaei in view of Fujio does not explicitly disclose selecting, based on the first measurement being greater than the second measurement, the first candidate beam.  However, Kim does disclose selecting, based on the first measurement being greater than the second measurement, the first candidate beam.  (See Kim fig. 4, para. 74; selecting the beam with the highest SINR (that is, in order to determine the highest both the first and second measurement must be used))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Babaei in view of Fujio to include the teaching of selecting, based on the first measurement being greater than the second measurement, the first candidate beam of Kim with the motivation being to ensure the best signal for higher bandwidth, less delay, and reliable communication.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei (2018/0270698) and further in view of Fujio (2017/0237477).

	Regarding claim 31, Babaei discloses a wireless device comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the wireless device to:
determine a beam failure; (See Babaei para. 270; UE (e.g. a wireless device) determines a beam failure from a lower layer; UE has a processor executing an algorithm stored in memory)
determine, for beam failure recovery, a first measurement of a first reference signal (RS) associated with a first candidate and a second measurement of a second RS associated with a second candidate; (See Babaei para. 270; determining that CSI-RSs, channel state information-reference signal (e.g. first and second reference signals) with a RSRP, reference signal received power, (e.g. first and second measurements) for one or more preambles (e.g. a first and a second) for beam failure recovery are greater than a threshold)
based on the beam failure, send a first preamble corresponding to the first RS; (See Babaei para. 272; UE transmitting the selected preamble)
monitor, via the first candidate beam, a downlink control channel for downlink control information (DCD; and
based on unsuccessful reception of the DCI and based on the second measurement being greater than a threshold, send a second preamble corresponding to the second RS. (See Babaei para. 274; UE may stop transmitting any remaining preambles in response to a successful response from base station (e.g. downlink control information; in that the information signifies success and therefore controls and is sent on the downlink from base station to UE); that is, the UE is monitoring for the response and if the response is not received it keeps sending preambles)
	Babaei does not explicitly disclose wherein the candidates are beams of a cell.  However, Fujio does disclose wherein the candidates are beams of a cell.  (See Fujio para. 8 and fig. 19)  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Babaei to include the teaching of wherein the candidates are beams of a cell of Fujio with the motivation being to be able to have a UE connect with the network in the most efficient way (as opposed to their only being one beam per cell) and further to allow for higher bandwidth (multiple beams may allow for higher throughput) and further to allow for connections to multiple devices with different wireless interferences.


	Regarding claim 32, Babaei in view of Fujio discloses the wireless device of claim 31, wherein the instructions, when executed by the one or more processors, cause the wireless device to determine the unsuccessful reception of the DCI after determining the first measurement and the second measurement. (See Babaei para. 274; UE may stop transmitting any remaining preambles in response to a successful response from base station (e.g. downlink control information; in that the information signifies success and therefore controls and is sent on the downlink from base station to UE); that is, the UE is monitoring for the response and if the response is not received it keeps sending preambles)

	Regarding claim 33, Babaei in view of Fujio discloses the wireless device of claim 31, wherein the instructions, when executed by the one or more processors, cause the wireless device to send the first preamble further based on at least one of:
	the first measurement being greater than the second measurement;
a random selection associated with measurements, of a plurality of reference signals, being greater than the threshold; or
the first measurement being greater than the threshold. (See Babaei para. 270; determining that CSI-RSs, channel state information-reference signal (e.g. first and second reference signals) with a RSRP, reference signal received power, (e.g. first and second measurements) for one or more preambles (e.g. a first and a second) for beam failure recovery are greater than a threshold)

Regarding claim 34, Babaei in view of Fujio discloses the wireless device of claim 31, wherein the instructions, when executed by the one or more processors, cause the wireless device to determine the first measurement and the second measurement after determining the beam failure. (See Babaei para. 270; determining that CSI-RSs, channel state information-reference signal (e.g. first and second reference signals) with a RSRP, reference signal received power, (e.g. first and second measurements) for one or more preambles (e.g. a first and a second) for beam failure recovery are greater than a threshold); occurs after beam failure)

Regarding claim 35, Babaei in view of Fujio discloses the wireless device of claim 31, wherein the DCI is associated with the first preamble. (See Babaei para. 274; UE may stop transmitting any remaining preambles in response to a successful response from base station (e.g. downlink control information; in that the information signifies success and therefore controls and is sent on the downlink from base station to UE); that is, the UE is monitoring for the response and if the response is not received it keeps sending preambles; response is associated with receiving the preamble)

	Regarding claim 37, Babaei in view of Fujio discloses the wireless device of claim 31, wherein the instructions, when executed by the one or more processors, cause the wireless device to:
	select, based on the unsuccessful reception of the DCI, the second candidate beam; and
determine, based on selecting the second candidate beam, to send the second preamble. (See Babaei para. 274; UE may stop transmitting any remaining preambles in response to a successful response from base station (e.g. downlink control information; in that the information signifies success and therefore controls and is sent on the downlink from base station to UE); that is, the UE is monitoring for the response and if the response is not received it keeps sending preambles until it receives a response to a corresponding preamble)


Claims 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei (2018/0270698) and further in view of Fujio (2017/0237477) and further in view of Kim (2015/0282122).

Regarding claim 36, Babaei in view of Fujio discloses the wireless device of claim 31, wherein the instructions.  Babaei discloses based on the beam failure, sending a first preamble corresponding to the first RS. (See Babaei para. 272; UE transmitting the selected preamble)
 Babaei in view of Fujio does not explicitly disclose selecting, based on the first measurement and the second measurement, the first candidate beam.  However, Kim does disclose selecting, based on the first measurement and the second measurement, the first candidate beam.  (See Kim fig. 4, para. 74; selecting the beam with the highest SINR (that is, in order to determine the highest both the first and second measurement must be used))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Babaei in view of Fujio to include the teaching of based on the beam failure, sending a first preamble corresponding to the first RS of Kim with the motivation being to ensure the best signal for higher bandwidth, less delay, and reliable communication.

Regarding claim 38, Babaei in view of Fujio discloses the wireless device of claim 31.  Babaei discloses based on the beam failure, sending a first preamble corresponding to the first RS. (See Babaei para. 272; UE transmitting the selected preamble)
Babaei in view of Fujio does not explicitly disclose selecting, based on the first measurement being greater than the second measurement, the first candidate beam.  However, Kim does disclose selecting, based on the first measurement being greater than the second measurement, the first candidate beam.  (See Kim fig. 4, para. 74; selecting the beam with the highest SINR (that is, in order to determine the highest both the first and second measurement must be used))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Babaei in view of Fujio to include the teaching of selecting, based on the first measurement being greater than the second measurement, the first candidate beam of Kim with the motivation being to ensure the best signal for higher bandwidth, less delay, and reliable communication.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461